Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, Claims 1-22 are directed to system and method for updating database with dimensional balancing by transferring first and second subset from first balance to a second balance. The claims 1-22 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of a computer-implemented method steps or acts, for updating a database which is a non-statutory categories of invention as it failed to positively recite the particular machine/processor to which it is tied, for example, by identifying the apparatus that accomplishes the method steps  
Claim 9 is directed to a system comprising at least a memory and a processor, for updating a database. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  
Claim 16 directed to a non-transitory machine-readable medium media, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 
Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 9 and 16 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of: receiving a transaction request to transfer a portion of a first balance from the first balance to a second balance; determining a subset of the first balance less than or equal to the portion in the first balance compliant with dimensional rules based on one or more attributes of the subset and an identifier of an account holding the second balance; moving the determined subset from the first balance to the second balance; and updating attributes of the moved subset in the second balance.”
The limitations of receiving a transaction request to transfer a portion of a first balance, determining a subset of the first balance less than or equal to the portion in the first balance compliant with dimensional rules, moving the determined subset and identifying changes in a market for the tradeable objects; and updating attributes of the moved subset in the second balance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind similar to Mortgage Grader Inc., v. First Loan Servcs. Inc. That is, other than reciting “hardware processor/machine,” (in claims 9 and 16) nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the compliant with dimensional rules …….” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device performing “moving the determined subset from the first balance to the second balance; and updating attributes of the moved subset in the second balance.” 
An evaluation of whether limitations moving the determined subset from the first balance to the second balance; and updating attributes of the moved subset in the second balance.” 
Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents i.e., it is the tool that is used in steps described in Prong 1. But the processor or computing device is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the hardware processor/machine, which is configured to perform all the limitations recited. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of moving the determined subset from the first balance to the second balance; and updating attributes of the moved subset in the second balance., which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, See MPEP 2106.05(g). Here, the recitation of a hardware processor being configured to moved determined subset and updating attribute of the moved subset is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “determining a subset of the first balance less than or equal to the portion in the first balance compliant with dimensional rules based on one or more attributes of the subset and an identifier of an account holding the second balance; moving the determined subset from the first balance to the second balance; and updating attributes of the moved subset in the second balance” as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-8, 10-15, 17-22 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes determining second subset, moving second subset and updating attribute of second subset, description of reclaimed water, green electricity, matching jurisdiction pending status, determining if subset has pending status available and matching jurisdiction, dimensional rule include tiered attribute for priority movement, describing attribute as time-dependent which appear to be a mathematical concept and/or mental process using a generic computer component that been found to be an abstract idea as described above. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claim 1, 9 or 16. Therefore, claims 1-22 are not patent eligible (NO). 

Remarks
The cited prior arts of record Wittten, Hu et al. and Vlazy et al. anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set (see abstract). The prior art of Witten (US. Pub No. 2017/0243173) teaches transferring and storing information related to transaction. Hu et al. (US Pub No. 2020/0202316) disclosed transfer amount based on matching recipient country (see abstract). Vlazy et al. (US Patent No. 8,128,485) disclosed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Ahmed et al.(U.S. Patent No. 5,924,103) teach work-in-progress in an information management system.
Black (U.S. Patent No. 7,117,172)) teaches managing financial accounts.
Van Os et al. (U.S. Patent No. 10,783,576) teach user interface for managing an account.
	Zhao et al. (U. S. Patent No. 9,558,478) teach multi-platform in-application payment system

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Respectively submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        01/01/2022